Citation Nr: 0110906	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  92-22 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a right hip 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  

4.  Entitlement to service connection for a right ankle 
disorder.  

5.  Entitlement to an increased rating for residuals of a 
left hand burn scar, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


REMAND

The appellant had active military service from July 1969 to 
January 1972.  His appeal initially came before the Board of 
Veterans' Appeals (Board) from a June 1992 rating decision by 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida, Regional Office (RO), and it was REMANDED in August 
1999 in order to schedule him for a hearing at the RO before 
a member of the Board.  

He asserts that he has a headache disorder and disorders 
involving the right hip, right knee, and right ankle, each of 
which had its origin during his period of military service.  
He also claims that his service-connected residuals of a burn 
scar of the left hand are more severely disabling than 
currently evaluated, and therefore warrant a higher rating.  

The Board notes that the appellant's representative indicated 
in a March 2001 statement that because the RO denied the 
service connection claims on the basis that they were not 
well grounded, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107), which was signed into law by the President on November 
9, 2000, requires that they be remanded to the RO.  The 
representative further argued that because the last 
examination of the appellant's left hand burn scar was almost 
four years ago (July 1997), and the appellant contends that 
the disability associated with the scar has deteriorated 
since that examination, a remand of the increased rating 
issue was necessary in order to obtain current clinical 
findings.  

Regarding the Board's previous remand in order to permit the 
appellant to provide testimony at a Travel Board hearing, 
review of the claims file shows that he failed to report for 
a January 10, 2001 Travel Board hearing.  The Board notes, 
however, that the letter informing the appellant as to the 
date of that hearing was sent to an address that was 
different from the address that had been listed for the 
appellant since October 1996.  Because the appellant did not 
appear for his January 2001 hearing, the Board is concerned 
as to whether he received notification that it had been 
scheduled.  

The VCAA marked a significant change in the law during the 
pendency of this appeal.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, supra.  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The Court has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should ascertain the correct address 
for the appellant.  If it is not the address to 
which the December 2000 notification of his 
scheduled January 2001 Travel Bord hearing was 
sent, then he should be scheduled for a Travel 
Board hearing, if he still desires to appear 
before a member of the Board at the RO.  

2.  The RO should contact the appellant for the 
purpose of requesting that he provide the names 
and addresses of any health care providers from 
whom he has received treatment for his left 
hand disability since 1997, and, if possible, 
specify the appropriate dates of treatment.  
Then, after any necessary authorization is 
obtained from the appellant, the RO should 
obtain copies of all treatment records for the 
appellant from the health care providers 
identified and associate them with the claims 
file.  

3.  Following completion of the above request, 
the RO should schedule the appellant for the 
appropriate examination(s) in order to evaluate 
the disability associated with his left hand 
burn scar.  The claims folder and a copy of 
this remand must be made available to and 
reviewed by the examiner(s) prior to the 
examination(s).  The examiner(s) should be 
requested to identify all current disorders 
involving the appellant's left hand, and to 
express an opinion(s) as to the degree of 
functional disability associated with the 
residuals of the left hand burn scar.  The 
examiner(s) should provide complete rationale 
for all conclusions reached.  

4.  This remand constitutes notice to the 
appellant of the provisions pertaining to 
failure to report for scheduled examinations 
under 38 C.F.R. § 3.655, which hold that (1) 
[w]hen entitlement or continued entitlement to 
a benefit cannot be established or confirmed 
without a current VA examination or 
reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of 
this section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA (38 C.F.R. 
§ 3.655(a)); and [w]hen a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on the 
evidence of record.  When the examination was 
scheduled in conjunction with any other 
original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for 
increase, the claim shall be denied (38 C.F.R. 
§ 3.655(b)).  

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued also 
should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, the appellant and his representative 
should be furnished a Supplemental Statement of the Case and 
should be afforded an appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion is intimated by this REMAND as to 
the merits of his claims, and he is not required to undertake 
any additional action until he receives further notification 
from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


